Citation Nr: 1800153	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, to include as due to arsenic exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was certified by the RO in Roanoke, Virginia.  The Board remanded the case in February 2016 for further development.

The Veteran testified at an August 2016 videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims file.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bipolar disorder is due to his in-service exposure to arsenic.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder, was incurred during active service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 is not required.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service disease, injury, or event; and (3) a link between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  

The Veteran is currently diagnosed with bipolar disorder, as evidenced by a July 2016 Disability Benefits Questionnaire and a July 2001 VA treatment record.  

The Veteran's in-service exposure to "arsenic laced telephone cables" was conceded in the February 2016 Board decision.  The appellant has subsequently been granted entitlement to service connection for bowel incontinence, prostate cancer, asthma and erectile dysfunction in part or in whole due to inservice exposure to arsenic.  

According to September 2010 and March 2016 opinions by Mr. John E. Hydrick, it is more likely than not that the Veteran's in-service exposure to arsenic caused his bipolar disorder.  His opinion was based on review of research on the effects of arsenic exposure.  In the September 2010 opinion, Mr. Hydrick stated that he has a bachelor's degree in biology/chemistry and a master's degree in chemical engineering.  As he is not a psychiatrist or psychologist and his opinion is not based upon review of the Veteran's medical records, the Board assigns Mr. Hydrick's opinion as to the etiology of a psychiatric disorder low probative weight.   

In a March 2016 opinion, Dr. Noel B. Jewell, the Veteran's treating psychiatrist, opined that it is at least as likely as not that the appellant's in-service exposure to arsenic caused or exacerbated his bipolar disorder.  Dr. Jewell has been the Veteran's psychiatrist for over fifteen years.  He based his opinion after review of the Board's findings and medical studies.  

While there is no evidence of an acquired psychiatric disorder inservice, in light of the uncontradicted opinion offered by Dr. Jewell the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include bipolar disorder, is related to his in-service exposure to arsenic.  Resolving reasonable doubt in the appellant's favor, service connection for an acquired psychiatric disorder, to include bipolar disorder, is therefore warranted.  See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a bipolar disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


